Banke, Judge.
The appellee sued the appellant on an open account. The appellee served interrogatories on the appellant, which the appellant refused to answer on self-incrimination grounds. The trial judge ordered the appellant to answer, and the appellant appeals that judgment.
Nothing in the record shows a final judgment, a certificate for immediate review, or permission by this court for an interlocutory appeal. Thus, the instant appeal must be dismissed. Code Ann. § 6-701 (a) (Ga. L. 1965, p. 18; 1968, pp. 1072, 1073; 1975, pp. 757-758). See Vowell v. Carmichael, 235 Ga. 410 (219 SE2d 735) (1975).

Appeal dismissed.


Quillian, P. J., and Shulman, J., concur.

Submitted May 10, 1977
Decided May 20, 1977.
Paul R. Koehler, for appellant.
Schultz & Roberts, Mark Jay Schultz, Peter R. Roberts, for appellee.